Citation Nr: 1037170	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reimbursement in excess of $2,232.91 from accrued 
amounts due to a decreased beneficiary. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1942 to November 
1945.  The Veteran died in January 1995.  The appellant is the 
adult son of the Veteran and the deceased beneficiary, the 
Veteran's surviving spouse, who died in October 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2007 and October 2008 determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2010, the appellant testified at a videoconference 
hearing before the undersigned; a transcript of that hearing is 
of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is the adult son of the Veteran and the 
deceased beneficiary. 

2.  In an October 2008 rating decision, the appellant was awarded 
$2,232.91 for expenses of the burial of the deceased beneficiary. 

3.  The appellant has provided no evidence of expenses incurred, 
in addition to those previously reimbursed, by him on behalf of 
the deceased beneficiary.

CONCLUSION OF LAW

The criteria for reimbursement in excess of $2,232.91 from 
accrued amounts due to a decreased beneficiary have not been met.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As the resolution of the appellant's appeal for entitlement to 
reimbursement in excess of $2,232.91 from accrued amounts due to 
a decreased beneficiary is dependent on the Court's 
interpretation of the law and regulations pertaining to claims 
for VA benefits, no further development under the VCAA or 
previously existing law is warranted.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  
Even so, the Board notes that the appellant was notified of the 
provisions of the VCAA by the RO in correspondence dated in April 
2007.  



Laws and Regulations

Periodic monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by the 
VA Secretary, or those based on evidence in the file at date of 
death and due and unpaid will, upon the death of such individual, 
be paid to the surviving spouse or other appropriate party.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 
(2009).

Applications for accrued benefits must be filed within one year 
after the date of death.  38 U.S.C.A. § 5121(c) (West 2002).

Following timely filing of a proper claim, such benefits will be 
paid according to a statutorily prescribed order of distribution.  
Under 38 U.S.C.A. § 5121 (West 2002), periodic monetary benefits 
to which an individual was entitled at death under existing 
ratings or decisions or those based on evidence in the file at 
the date of death (hereinafter referred to as "accrued 
benefits") and due and unpaid, shall, on the death of such 
individual be paid as follows:  (1) Upon the death of a person 
receiving an apportioned share of benefits payable to a veteran, 
all or any part of such benefits to the veteran or to any other 
dependent or dependents of the veteran, as may be determined by 
the Secretary; (2) Upon the death of a veteran, to the living 
person first listed below: (A) The veteran's spouse; (B) The 
veteran's children (in equal shares); (C) The veteran's dependent 
parents (in equal shares); (3) Upon the death of a surviving 
spouse (widow) or remarried surviving spouse, to the children of 
the deceased veteran; (4) Upon the death of a child, to the 
surviving children of the veteran who are entitled to death 
compensation, dependency and indemnity compensation, or death 
pension; (5) Upon the death of a child claiming benefits under 
Chapter 18, to the surviving parents; and (6) In all other cases, 
only so much of the accrued benefits may be paid as may be 
necessary to reimburse the person who bore the expense of last 
sickness and burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a) (2009).

A claimant qualifies as a "child" if he or she is born of the 
veteran.  38 U.S.C.A. § 101(4)(A) (West 2002).  Nevertheless, he 
or she must also be unmarried, and (i) under the age of 18; or 
(ii) who, before attaining the age of 18 became permanently 
incapable of self-support; or (iii) who, after attaining the age 
of 18 and until completion of education or training (but not 
after attaining the age of 23), is pursuing a course of 
instruction at an approved education institution.  38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356, 3.1000(d)(2) 
(2009).

The Board notes that the statute regarding accrued benefits 
claims was amended by the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003.  Section 104 amended 38 
U.S.C.A. § 5121(a) by repealing a two-year limit on accrued 
benefits so that a veteran's survivor may receive the full amount 
of award for accrued benefits.  However, for reasons to follow, 
this change does not affect the current matter on appeal.

The Board also notes that 38 C.F.R. § 3.1000 was amended in 
December 2006, effective January 29, 2007, to implement changes 
made to 38 U.S.C.A. § 5121.  71 Fed. Reg. 78,368-78,369 (Dec. 29, 
2006).  The changes made to the regulation do not impact the 
adjudication of the appellant's claim, as they do not alter the 
requirement that the claimant must qualify as one of the three 
statutorily enumerated categories of recipients in order to 
receive accrued benefits beyond reimbursement for last expense 
and burial.

Factual Background 

Historically, the Veteran died in January 1995.  His death 
certificate listed the immediate cause of his death as metastatic 
carcinoma of the prostate. 

In a VA Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By a Surviving 
Spouse or Child) filed in August 2005, the appellant (the 
surviving spouse's durable power of attorney) filed a claim for 
entitlement to pension benefits on behalf of the surviving spouse 
of the deceased Veteran.

In an April 2006 rating decision, a finding of incompetency was 
proposed.  In a May 2006, the surviving spouse requested that her 
son, the appellant, be assigned as her fiduciary.  Thereafter, in 
a May 2006 rating decision, the RO found that the surviving 
spouse was not competent to handle disbursement of funds, 
effective May 20, 2006.  

In May 2006, the RO granted the Veteran's surviving spouse VA 
benefits for improved pension as well as aid and attendance, 
effective September 1, 2005.  

Evidence of record detailed that the surviving spouse and the 
appellant were sent a VA Form 21-592 (Request for Appointment of 
Fiduciary, Custodian, or Guardian) in May 2006.  An October 2006 
memorandum associated with the file by the RO indicated that the 
VA Form 21-592 had been returned and that the surviving spouse 
and her son were not located.  In a November 2006 letter, the RO 
informed the surviving spouse as well as her son that benefits 
were stopped effective September 1, 2006, as neither of them 
could be located at the addresses of record.   

The surviving spouse's certificate of death was received in 
January 2007 and reflected that she had died in October 2006.  
Her death certificate listed the immediate cause of her death as 
advanced dementia of Alzheimer type, indicating that five years 
was the approximate interval between onset and death.  It also 
identified renal failure as the other significant condition 
contributing to death but not resulting in the underlying cause 
listed above. 

In January 2007, the appellant submitted a VA Form 21-601 
(Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary) listing expenses from Mayfield Rehab Center 
($3,930.00), Walker Funeral Home ($2,232.91), and The Health 
Center at AdamsPlace ($50,506.74), all indicated to have been 
paid by the deceased beneficiary.

In an attached January 2007 statement, the appellant contended 
that his mother's estate was entitled to the benefits that had 
been withheld due to the lack of a fiduciary.  He listed itemized 
medical expenses and income for the time period from September 1, 
2005 (the effective date of benefits for the surviving spouse), 
to October [redacted], 2006 (the date of her death).    

In August 2007, the appellant asserted that as the executor of 
the beneficiary's estate, he was requesting accrued benefits be 
paid to his mother's estate so that he could reimburse those 
individuals who paid for her care.  He submitted additional 
information to be included in the record, to include a copy of 
the revocable living trust established by the deceased 
beneficiary nominating the appellant to be the executor of her 
will, statements from Mayfield Rehab Center and The Health Center 
at AdamsPlace that each account was paid in full, and a bill as 
well as returned check showing funeral expenses at Walker Funeral 
Home were paid in full ($2,232.91) from the joint account of the 
appellant and his spouse, M. R. 

In December 2007, the RO denied that appellant's claim for 
accrued benefits, as the appellant did not provide evidence that 
he paid for any of the final expenses of the deceased 
beneficiary.  

In his January 2008 notice of disagreement, the appellant 
contended that he had a legal responsibility as executor of his 
mother's estate to oversee any monies due to his mother and to 
disburse those funds equitably and proportionally.

A July 2008 VA Form 119 (Report of Contact) showed that the last 
receipts of payment were received prior to the beneficiary's 
death by Mayfield Rehab Center in November 2005 and by The Health 
Center at AdamsPlace in September 2006. 

In September 2008, the appellant submitted another VA Form 21-601 
(Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary) listing expenses from Mayfield Rehab Center 
($3,930.00) paid by the deceased beneficiary, Walker Funeral Home 
($2,232.91) paid by M. R., and The Health Center at AdamsPlace 
($50,506.74) paid by the deceased beneficiary's other child, K. 
R.  In that form, M. R. and K. R., also signed waivers of 
reimbursement as unpaid creditors, noting that each held the 
appellant responsible for payment of any portion of the accrued 
benefit to which they may be entitled. 

In an October 2008 rating decision, the appellant was awarded 
$2,232.91 in accrued benefits to reimburse him for expenses paid 
for funeral charges, as that amount was paid from the appellant's 
joint account with M. R. for the deceased beneficiary's funeral 
and the RO had received a waiver from M. R.  It was further noted 
that expenses paid prior to the deceased beneficiary's death 
could not be considered final expenses.  

The Board notes that the appellant has continued his claim in the 
November 2008 notice of disagreement, seeking entitlement to 
reimbursement in excess of $2,232.91 from accrued amounts due to 
a decreased beneficiary on the basis that he incurred additional 
nursing home expenses relative to the last sickness of the 
deceased beneficiary, his mother.

During his August 2010 hearing, the appellant asserted that the 
delay in the deceased beneficiary receiving the benefits granted 
during her lifetime was not the result of the appellant's error 
or oversight.  It was indicated that the beneficiary died in a 
hospital facility with her medical expenses being covered by 
Medicaid/Medicare at that time. 

Analysis

Based on the foregoing, the appellant does not fit into any of 
the categories listed under 38 U.S.C.A. § 5121 (a)(2) through 
(5), or equivalently under 38 C.F.R. § 3.1000(a)(1) through (4).  
The evidence of record shows that while the appellant is the 
adult son of the Veteran and his spouse (the decease 
beneficiary), he is not a "child" as defined in 38 C.F.R. § 
3.1000(d)(2) and 38 C.F.R. § 3.57.  Thus, the evidence of record 
shows that the appellant is not an eligible payee under 38 
U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a) (2009), as he is not 
the Veteran's spouse, "child" (as defined by regulation), or 
dependent parent.

Thus, under 38 U.S.C.A. § 5121(a), the only category the 
appellant fits is that under 38 U.S.C.A. § 5121 (a)(6), or 
equivalently 38 C.F.R. § 3.1000(a)(5); that is, "all other 
cases".  Under that provision, the operative rule is that only 
so much of the accrued benefits may be paid as may be necessary 
to reimburse the person who bore the expense of the last sickness 
and burial.  38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. § 3.1000(a)(5).  
The Board finds that under the law governing reimbursement to the 
appellant from accrued amounts due a deceased beneficiary, the 
appellant is not entitled to payment beyond the amount he was 
already reimbursed, as there is no evidence that the appellant 
himself bore any additional expenses of the beneficiary's last 
sickness or burial beyond the $2,232.91 already paid to him by 
the RO for documented funeral expenses.  All other official 
receipts and nursing home account statements submitted by the 
appellant showed that any other claimed expenses were paid by the 
beneficiary herself or by another person identified as K. R., an 
individual identified as another child of the beneficiary.  

In addition, the deceased beneficiary's death certificate listed 
the immediate cause of her death as advanced dementia of 
Alzheimer type, indicating that five years was the approximate 
interval between onset and death.  However, it also identified 
renal failure as the other significant condition contributing to 
death but not resulting in the underlying cause listed above.  
The appellant has submitted no expense reports or hospital 
records showing that he paid for unreimbursed medical care 
pertaining to treatment of this condition.  Accordingly, there is 
no evidence upon which to base a finding that the appellant bore 
expenses pertaining to the beneficiary's last sickness.  

The law is dispositive of the issue on appeal, and the 
appellant's claim must be denied because of the absence of legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Based on the undisputed facts of this 
case, the appellant is not entitled to payment beyond the 
$2,232.91 already reimbursed by the RO for bearing the expense of 
the last sickness and burial of the deceased beneficiary of VA 
benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the Board is sympathetic toward the appellant, it is 
bound by the law, and this decision is dictated by the relevant 
statutes and regulations.  The Board is without authority to 
grant benefits simply because it might perceive the result to be 
equitable.  38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no equities, 
no matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to reimbursement in excess of $2,232.91 from accrued 
amounts due to a decreased beneficiary is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


